Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026], Lines 11 and 17. It appears “Figure 2” should be “Figure 3” (one occurrence on each of the two referenced lines).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hortop et al. U.S. PGPub 2019/0039467 A1 (hereinafter Hortop).
Regarding Claim 1, Hortop teaches a method of charging a battery in an electric vehicle (Hortop, Para. [0005], Lines 1-2), said method comprising controlling, by a controller (Hortop, Fig. 1A, Element 111; Para. [0015], Lines 14-15, “battery management system”), battery charging (Hortop, Fig. 1A, Element 110; Para. [0015], Lines 6-14, “battery pack”) from a power source external to said vehicle (Hortop, Fig. 1A, Element 120; Para. [0015], Lines 6-8, “charging station”), charging said battery to a target state of charge (SOC) (Hortop, Fig. 2, Step 220; Para. 1-t2’ which has the lowest cost of electricity.), wherein said target SOC is based on cost of electricity, and/or utility incentives (Hortop, Fig. 2, Step 220; Para. [0022], Lines 1-6, Fig. 3, Steps 330 and 340; Para. [0037], Lines 22-29. Where the target SOC is based on the cost of electricity.).
Regarding Claim 2, The Hortop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hortop teaches wherein said target SOC is selected from a plurality of target charge values (Hortop, Para. [0022], Lines 21-28). 
Regarding Claim 3, The Hortop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hortop teaches wherein said target SOC is selected from a set of discrete values of not less than 3 (Hortop, Para. [0022], Lines 21-28. Hortop discloses the claimed invention except for stating “said target SOC is selected from a set of discrete values of not less than 3”.  One of ordinary skill in the art would understand that since SOC percentages provided by Hortop are all more than 3, and since Applicant is not specific as to why this value was chosen, it appears any value above 3 would read on the limitation.). 
Regarding Claim 4, The Hortop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hortop teaches wherein said target SOC is selected from a distribution of target values (Hortop, Para. [0022], Lines 21-28). 
Regarding Claim 5, The Hortop reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hortop teaches wherein said target SOC is selected from a range of continuous values within a target range (Hortop, Para. [0022], Lines 21-28). 
Regarding Claim 6, The Hortop reference discloses the claimed invention as stated above in claims 5/1.  Furthermore, Hortop teaches wherein said target SOC may be changed when cost of electricity, and/or utility incentives are changed (Hortop, Para. [0028], Lines 1-17). 
Regarding Claim 7, The Hortop reference discloses the claimed invention as stated above in claims 5/1.  Furthermore, Hortop teaches wherein said range is defined by said electric vehicle’s operator on a temporally discrete, discontinuous, or continuous schedule of lower SOC limits and upper SOC limits (Hortop, Para. [0018], Lines 1-10. Where HMI stands for human-machine interface.).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shinzaki et al. U.S. PGPub 2015/0137752 A1 (hereinafter Shinzaki). 
Regarding Claim 17, Shinzaki teaches a method of storing renewable electrical energy in an electric vehicle (Shinzaki, Abstract), said method comprising charging said electric vehicle to a high SOC when a quantity of renewable energy on a grid is high, and charging said electric vehicle to a low SOC when a quantity of renewable energy on a grid is low (Shinzaki, Para. [0044] – [0045], “green charging mode”, and Para. [0061], Lines 1-5. Where the vehicle battery is charged to a minimum SOC and charging is halted when the grid is not being supplied by renewable energy, then charging is resumed when the grid is being supplied by renewable energy, and Para. [0035], Lines 1-20. Where examples are given for possible SOC ranges.). 
Regarding Claim 18, The Shinzaki reference discloses the claimed invention as stated above in claim 17.  Furthermore, Shinzaki teaches wherein said electric vehicle is charged to a 
Regarding Claim 19, The Shinzaki reference discloses the claimed invention as stated above in claims 18/17.  Furthermore, Shinzaki teaches wherein said renewable electrical energy is from solar (Shinzaki, Para. [0040], Lines 7-15). 
Regarding Claim 20, The Shinzaki reference discloses the claimed invention as stated above in claims 18/17.  Furthermore, Shinzaki teaches wherein said renewable electrical energy is from wind (Shinzaki, Para. [0040], Lines 7-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hortop et al. U.S. PGPub 2019/0039467 A1 (hereinafter Hortop) in view of Kim et al. U.S. PGPub 2018/0143258 A1 (hereinafter Kim).
Regarding Claim 8, Hortop teaches a method of charging an electric vehicle battery (Hortop, Para. [0005], Lines 1-2) from an external energy source (Hortop, Fig. 1A, Element 120; Para. [0015], Lines 6-8, “charging station”), said method comprising attaining a target completion time (Hortop, Fig. 4; Para. [0033], Lines 1-31. Hortop teaches several example scenarios of charging the battery, in the example of paragraph [0033] the completion time is 10 hours.), attaining a lower SOC limit for said electric vehicle (Hortop, Fig. 4, Any of the profiles 1st, 2nd, 3rd or 5th depending on the user’s preference for consideration of overall battery 3 is 10 hours as specified in the example of paragraph [0033], in this case the lower limit is 70% of maximum SOC.), attaining an upper SOC limit for said electric vehicle, wherein said upper SOC limit is greater than said lower SOC limit (Hortop, Fig. 4, In this example, the upper SOC limit would be 100% or Max SOC; however, Hortop is not explicit in how the SOC is maintained at 70% in order to assure the SOC is 70% at the end of the time of 10 hours, except when describing charging profile 470 in paragraph [0050].), and controlling charging of said electric vehicle battery to a SOC greater than or equal to said lower SOC limit and less than or equal to said upper SOC limit by said target completion time (Hortop, Para. [0038]. Any one of the charging profile examples illustrated in Fig. 4, and described in paragraphs [0039] – [0050], where the target completion time is t3.), but does not explicitly teach maintaining a SOC within a range greater than a lower limit SOC and less than an upper limit SOC.
Kim, however, teaches attaining a lower SOC limit for said electric vehicle, attaining an upper SOC limit for said electric vehicle, wherein said upper SOC limit is greater than said lower SOC limit, and controlling charging of said electric vehicle battery to a SOC greater than or equal to said lower SOC limit and less than or equal to said upper SOC limit (Kim, Para. [0047], Lines 1-20).
It would have been obvious to a person having ordinary skill in the art to understand that although Hortop is silent as to how the SOC of the battery is maintained once it exceeds the minimum established SOC desired for the operation, Hortop would inherently incorporate some type of conventional charging level control commonly understood in the art.  The charging level control taught by Kim, for controlling the SOC level of the vehicle battery once it is within the charging range, teaches one of the many conventional vehicle battery charging level controls 
Regarding Claim 9, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claim 8.  Furthermore, Hortop teaches further including determining said lower SOC limit, wherein determining said lower SOC limit includes determining a driving profile of said electric vehicle, wherein said driving profile of said electric vehicle includes a profile of at least one of an average distance said electric vehicle is driven during at least one specific timeframe, and an average time said electric vehicle is driven during said at least one specific timeframe (Hortop, Para. [0022], Lines 1-6, “particular usage”). 
Regarding Claim 10, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 9/8.  Furthermore, Hortop teaches further including attaining SOC thresholds from an operator of said electric vehicle, wherein SOC thresholds are SOC values which said lower SOC limit shall be greater than or equal to (Hortop, Para. [0018], Lines 1-10, “choosing and/or programming a charging scheme”). 
Regarding Claim 11, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 10/9/8.  Furthermore, Hortop teaches wherein said completion SOC is less than said upper SOC limit (Hortop, Para. [0022], Lines 21-28). 
Regarding Claim 12, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 11/10/9/8.  Furthermore, Hortop teaches wherein said SOC thresholds must be greater than 35% SOC (Hortop, Para. [0022], 
Regarding Claim 13, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claim 8.  Furthermore, Hortop teaches further comprising a target SOC (Hortop, Fig. 4, Para. [0033], Where the target SOC is 70%.), but does not explicitly teach wherein said target SOC is greater than or equal to said lower SOC limit and less than or equal to said upper SOC limit.
Furthermore, Kim teaches wherein said target SOC is greater than or equal to said lower SOC limit and less than or equal to said upper SOC limit (Kim, Para. [0047], Lines 1-20).
It would have been obvious to a person having ordinary skill in the art to understand that although Hortop is silent as to how the SOC of the battery is maintained once it exceeds the minimum established SOC desired for the operation, Hortop would inherently incorporate some type of conventional charging level control commonly understood in the art.  The charging level control taught by Kim, for controlling the SOC level of the vehicle battery once it is within the charging range, teaches one of the many conventional vehicle battery charging level controls utilized in the art for maintaining the state of charge of a battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kim, to control the state of charge level of the battery pack of Hortop. 
Regarding Claim 14, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 13/8.  Furthermore, Hortop teaches wherein determining said target SOC includes determining the cost of electricity, source of electricity, battery health, battery temperature, electrical grid voltage, electrical grid frequency, and/or utility incentives (Hortop, Para. [0028], Lines 1-17). 
Regarding Claim 15, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 13/8.  Furthermore, Hortop teaches wherein determining said target SOC does not include determining a driving profile of said electric vehicle or evaluating said driving profile (Hortop, Para. [0028], Lines 1-17).
Regarding Claim 16, The combined teaching of the Hortop and Kim references discloses the claimed invention as stated above in claims 15/14/13/8.  Furthermore, Hortop teaches wherein said lower SOC limit must be greater than 35% (Hortop, Para. [0022], Lines 21-28, and Para. [0023], Lines 12-19. Although Hortop does not explicitly state the lower threshold must be greater than 35%, in all examples of Hortop, the SOC is greater than 35%. It would have been obvious to one having ordinary skill in the art to maintain the SOC above a level that could be harmful to the battery, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable range(s) involves only routine skill in the art.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vidhi et al. U.S. PGPub 2020/0094691 teaches a V2G charging/discharging system regulated by the SOC of the vehicle battery.

Uyeki et al. U.S. Patent 10,857,900 teaches charging a vehicle battery while maintaining a SOC range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859